
	
		II
		Calendar No. 287
		110th CONGRESS
		1st Session
		S. 1698
		[Report No. 110–137]
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2007
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			July 25, 2007
			Reported by Mr. Biden,
			 with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To provide that no funds appropriated or otherwise made
		  available by any Act for contributions for international organizations may be
		  made available to support the United Nations Human Rights
		  Council.
	
	
		1.Short
			 titleThis Act may be cited as
			 the The Human Rights Council Funding
			 Reform Act of 2007.
		2.FindingsThe Senate makes the following
			 findings:
			(1)The severe loss
			 of credibility of the United Nations Human Rights Commission, whose members
			 have included Libya, Sudan, and Cuba, led United Nations Secretary General Kofi
			 Annan to remark in 2005 that the Human Rights Commission was casting a
			 shadow on the reputation of the United Nations system as a whole and to
			 call for the creation of a new United Nations human rights institution.
			(2)Calls for the
			 reform of United Nations human rights institutions led to a proposal for a new
			 Human Rights Council to replace the Human Rights Commission, which was adopted
			 by the United Nations General Assembly on March 15, 2006, in General Assembly
			 Resolution 60/251 (2006).
			(3)The United States
			 voted against General Assembly Resolution 60/251 (2006) because the proposed
			 structure of the Human Rights Council did not contain provisions designed to
			 address the fundamental flaws of its predecessor body, such as a requirement
			 that members of the Council be democracies that respect human rights.
			(4)The United States
			 chose not to run in the elections for membership in the Human Rights Council in
			 2006 and 2007 for fear that the Council would reflect the same patterns as the
			 Human Rights Commission.
			(5)The stated
			 purpose of the Human Rights Council is to objectively and non-selectively
			 promote and protect human rights in the entire world, and therefore in all 192
			 Member States of the United Nations.
			(6)The Human Rights
			 Council is composed of 47 members, 24 of which are considered free
			 democracies by Freedom House in its 2007 Freedom in the
			 World report.
			(7)The current
			 members of the Human Rights Council include countries such as Cuba, Angola,
			 Azerbaijan, and Saudi Arabia.
			(8)During the first
			 year of operation of the Human Rights Council, which included 5 regular
			 sessions and 4 special sessions, the only country in the world that was
			 directly condemned as a violator of human rights was Israel.
			(9)In its first year
			 of operation, the Human Rights Council passed only 12 state-specific
			 resolutions: 9 resolutions that condemned the Government of Israel, and 3
			 resolutions on Sudan that did not condemn the Government of Sudan.
			(10)Freedom House
			 lists 19 countries in its 2007 Freedom in the World report as
			 the Worst of the Worst regimes that violate human rights, yet
			 none of these countries has been the subject of a resolution by the Human
			 Rights Council except for Sudan.
			(11)During its first
			 year, the Human Rights Council held 4 special sessions to address the most
			 egregious and urgent human rights issues, with 3 sessions dedicated to Israel
			 and 1 session dedicated to Sudan.
			(12)The Human Rights
			 Council special session on Sudan held in December 2006 resulted in the
			 appointment of an assessment mission to Darfur led by Nobel Peace Prize
			 Laureate Jody Williams, and this assessment mission submitted a report
			 (referred to in this resolution as the Williams Report) to the
			 Human Rights Council in March 2007 that concluded that the Government of Sudan
			 was responsible for large-scale international crimes in
			 Darfur.
			(13)The Human Rights
			 Council has not condemned the Government of Sudan in spite of the Williams
			 Report and the numerous reports documenting the human rights violations of the
			 Government of Sudan compiled by the United Nations High Commissioner for Human
			 Rights.
			(14)On June 19,
			 2007, the Human Rights Council adopted governing rules that further discredit
			 the Council’s operations, including—
				(A)the establishment
			 of only 1 country-specific permanent agenda item for the Program of
			 Work on human rights violations and implications of the Israeli
			 occupation of Palestine and other occupied Arab territories;
				(B)the elimination
			 of the mandates of the special investigators for human rights for Cuba and
			 Belarus, despite extensive reporting by these investigators indicating that
			 there are widespread, systematic violations of human rights taking place in
			 both countries; and
				(C)the adoption of
			 measures that limit the independence of operations of the Office of the United
			 Nations High Commissioner for Human Rights and hinder the ability of
			 independent human rights investigators to report findings on human rights
			 abuses.
				3.Prohibition on
			 Funding for the United Nations Human Rights CouncilNotwithstanding any other provision of law,
			 no funds appropriated or otherwise made available by any Act for contributions
			 for international organizations may be made available to support the United
			 Nations Human Rights Council.
		3.Temporary prohibition on
			 Funding for the United Nations Human Rights Council
			(a)In
			 GeneralNo funds appropriated or otherwise made available by any
			 Act for fiscal years 2008 or 2009 for contributions to international
			 organizations may be made available to support the United Nations Human Rights
			 Council.
			(b)ExceptionsThe
			 prohibition under subsection (a) shall not apply for a fiscal year if, during
			 that fiscal year—
				(1)the President determines
			 and certifies to the Committee on Foreign Relations of the Senate and the
			 Committee on Foreign Affairs of the House of Representatives that the provision
			 of funds to support the United Nations Human Rights Council is in the national
			 interest of the United States; or
				(2)the United States is a
			 member of the Human Rights Council.
				
	
		July 25, 2007
		Reported with an amendment
	
